510 U.S. 1003
Aetna Life Insurance Co. et al.v.Stuart Circle Hospital Corp.
No. 93-510.
Supreme Court of United States.
November 29, 1993.

1
Appeal from the C. A. 4th Cir.


2
Motions for leave to file briefs as amici curiae filed by the following are granted: Metropolitan Life Insurance Co., CIGNA, Travelers Insurance Co. et al., Association of Private Pension and Welfare Benefit Plans, National Coordinating Committee for Multiemployer Plans, Connecticut Business and Industry Association, American Council of Life Insurance, Group Health Association of America, Inc., and Health Insurance Association of America et al. Certiorari denied. Reported below: 995 F. 2d 500.